DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

At least one second mechanical lug electrically connected to the circuit breaker (Cls. 1, 15);
Wherein the at least one first mechanical lug and the circuit breaker are electrically isolated (Cls. 1, 15, 20);
At least one mechanical connector for connecting a front panel cover or housing to the electrical distribution panel (Cl. 7);

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
  Claims 1 and 15 recite, “at least one second mechanical lug electrically connected to the circuit breaker” which is a limitation which is neither shown nor described and thus not properly supported by the originally filed specification. 
Similarly, claims 1, 15 and 20 recite, “wherein the at least one first mechanical lug and the circuit breaker are electrically isolated” which is a limitation which is neither shown nor described and thus not properly supported by the originally filed specification.
Dependent claims 2-3, 5-14, and 16-17, 19 are similarly rejected since they depend from claims 1 and 15 and thus inherit the deficiencies therein.  

Response to Arguments
	With respect to the Applicants’ remarks to claim 7 that, “Claim 7 is amended to recite "at least one mechanical connector for connecting the housing to the electrical distribution panel." Such connection is easily seen, for example, in Fig. 13 and the related description in paragraph 88. "Adapter 300 comprises a housing that defines an internal cavity 301 of adapter 300." "On the load-side, a mechanical connector 307B may mechanically connect directly to the distribution board frame." (Present remarks page 10) the Examiner respectfully disagrees.  Even if one is able to agree that the housing referred to in claim 1 is the housing of the adapter (300) shown in Fig 13, Fig 13 fails to show any electrical distribution panel at all and thus is unable to show the 
	With respect to the Applicants’ remarks to the drawing objection to the busbars that “Figs. 1 and 2 are amended to identify busbars 11A and11B. The busbars were previously identified in the specification; and the busbar connecting meter 14 to main circuit breaker 16 added to Fig. 2 finds support in Fig. 1. The specification is also amended to add the item numbers to the previously identified busbars. No new matter is added by these amendments.” (Present remarks page 10) the Examiner notes that the drawing objection to this limitation has been withdrawn.
	With respect to the Applicants’ remarks to claim 1 and 15 that, “The rejection states that "Claims 1 and 15 recite, "at least one second mechanical lug electrically connected to the circuit breaker" which is a limitation which is neither shown nor described and thus not properly supported by the originally filed specification." Applicant respectfully calls attention to Fig. 11, and the description in paragraph 86 thereof. See, for example: "Mechanical lugs (201A and 201B) may be respectively electrically connected to supply-side internal mechanical lugs (203A and 203B) using internal conductors (202A and 202B). The "supply-side internal mechanical lugs (203A and 203B)" correspond to the "at least one second mechanical lug electrically connected to the circuit breaker." (Present remarks page 11) the Examiner respectfully notes that Fig 11 fails to show any circuit breaker at all and thus is unable to show or support the limitation, “at least one second mechanical lug electrically connected to the circuit breaker”.  Similarly, ¶ 86 fails to mention any circuit breaker at all and thus is unable to support the limitation, “at least one second mechanical lug electrically connected to the 
	With respect to the Applicants’ remarks to claims 1, 15 and 20 that, “The rejection states that "Similarly, claims 1, 15 and 20 recite, "wherein the at least one first mechanical lug and the circuit breaker are electrically isolated" which is a limitation which is neither shown nor described and thus not properly supported by the originally filed specification." Again, referring to Fig. 11, and paragraph 0086, "Supply-side internal mechanical lugs (203A and 203B) may be electrically isolated from load-side internal mechanical lugs (205A and 205B) using electrical isolation (including an isolator 204A and 204B), with electrical isolation being accomplished by use of an isolation material, an air gap, and/or the like." The electrical isolation is described and depicted in the figures.” (Present remarks page 11) the Examiner respectfully notes that, like the above response with respect to the remarks to claims 1 and 15, Fig 11 fails to show any circuit breaker at all and thus is unable to show or support the limitation, “wherein the at least one first mechanical lug and the circuit breaker are electrically isolated”.  Also ¶ 86 fails to mention any circuit breaker at all and thus is unable to support the limitation, “wherein the at least one first mechanical lug and the circuit breaker are electrically isolated”.  Accordingly, the drawing objection and claim rejection to the recitation, “wherein the at least one first mechanical lug and the circuit breaker are electrically isolated” are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835